Citation Nr: 1611450	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active naval service from January 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record in this case shows that the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) at his local VA office in a December 2011 VA Form 9 - Appeal to the Board of Veterans' Appeals.

The Veteran was scheduled for a videoconference Board hearing before a VLJ at the Chicago VA office in February 2016.  However, in January 2016, he reported that he was living in Alabama and would be unable to attend the hearing.  He requested that his hearing be rescheduled after April 1, 2016.

As the Veteran was unable to attend the hearing due to living out of the state at that time, and given that he provided VA with timely notice of his unavailability, a hearing should be rescheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference April 1, 2016.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




